
	
		I
		111th CONGRESS
		1st Session
		H. R. 3925
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2009
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Employee Retirement Income Security Act of
		  1974 to preclude preemption of a State cause of action relating to a denial of
		  a claim for benefits under a health care plan.
	
	
		1.ERISA preemption not To apply
			 to certain State law causes of action
			(a)In
			 generalSection 514 of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1144) is
			 amended—
				(1)by redesignating
			 subsections (d) and (e) as subsection (e) and (f), respectively, and
				(2)by inserting after
			 subsection (c) the following new subsection:
					
						(d)Preemption not
				To apply to causes of action under state law involving medically reviewable
				decision
							(1)In
				generalExcept as provided in
				this subsection, nothing in this title (including section 502) shall be
				construed to supersede or otherwise alter, amend, modify, invalidate, or impair
				any cause of action under State law of a participant or beneficiary under a
				group health plan (or the estate of such a participant or beneficiary) against
				the plan, the plan sponsor, any health insurance issuer offering health
				insurance coverage in connection with the plan, or any managed care entity in
				connection with the plan to recover damages resulting from personal injury or
				for wrongful death if such cause of action arises by reason of a medically
				reviewable decision.
							(2)Definitions and
				related rulesFor purposes of this subsection—
								(A)Medically
				reviewable decisionThe term medically reviewable
				decision means a denial of a claim for benefits under the plan.
								(B)Personal
				injuryThe term personal injury means a physical
				injury and includes an injury arising out of the treatment (or failure to
				treat) a mental illness or disease.
								(C)Claim for
				benefitThe term claim
				for benefits means any request for coverage (including authorization of
				coverage), for eligibility, or for payment (or reimbursement for payment) in
				whole or in part, for an item or service under a group health plan or health
				insurance coverage.
								(D)Denial of claim
				for benefitsThe term denial means, with respect
				to a claim for benefits, a denial (in whole or in part) of, or a failure to act
				on a timely basis upon, the claim for benefits and includes a failure to
				provide benefits (including items and services) required to be provided under
				this title.
								(E)Managed care
				entity
									(i)In
				generalThe term managed care entity means, in
				connection with a group health plan and subject to clause (ii), any entity that
				is involved in determining the manner in which or the extent to which items or
				services (or reimbursement therefor) are to be provided as benefits under the
				plan.
									(ii)Treatment of
				treating physicians, other treating health care professionals, and treating
				hospitalsSuch term does not include a treating physician or
				other treating health care professional of the participant or beneficiary and
				also does not include a treating hospital insofar as it is acting solely in the
				capacity of providing treatment or care to the participant or beneficiary.
				Nothing in the preceding sentence shall be construed to preempt vicarious
				liability of any plan, plan sponsor, health insurance issuer, or managed care
				entity.
									(3)Exclusion of
				employers and other plan sponsors
								(A)Causes of action
				against employers and plan sponsors precludedSubject to
				subparagraph (B), paragraph (1) does not apply with respect to—
									(i)any cause of
				action against an employer or other plan sponsor maintaining the plan (or
				against an employee of such an employer or sponsor acting within the scope of
				employment), or
									(ii)a
				right of recovery, indemnity, or contribution by a person against an employer
				or other plan sponsor (or such an employee) for damages assessed against the
				person pursuant to a cause of action to which paragraph (1) applies.
									(B)Certain causes
				of action permittedNotwithstanding subparagraph (A), paragraph
				(1) applies with respect to any cause of action that is brought by a
				participant or beneficiary under a group health plan (or the estate of such a
				participant or beneficiary) to recover damages resulting from personal injury
				or for wrongful death against any employer or other plan sponsor maintaining
				the plan (or against an employee of such an employer or sponsor acting within
				the scope of employment) if such cause of action arises by reason of a
				medically reviewable decision, to the extent that there was direct
				participation by the employer or other plan sponsor (or employee) in the
				decision.
								(C)Direct
				participation
									(i)Direct
				participation in decisionsFor purposes of subparagraph (B), the
				term direct participation means, in connection with a decision
				described in subparagraph (B), the actual making of such decision or the actual
				exercise of control in making such decision or in the conduct constituting the
				failure.
									(ii)Rules of
				constructionFor purposes of clause (i), the employer or plan
				sponsor (or employee) shall not be construed to be engaged in direct
				participation because of any form of decisionmaking or other conduct that is
				merely collateral or precedent to the decision described in subparagraph (B) on
				a particular claim for benefits of a particular participant or beneficiary,
				including (but not limited to)—
										(I)any participation
				by the employer or other plan sponsor (or employee) in the selection of the
				group health plan or health insurance coverage involved or the third party
				administrator or other agent;
										(II)any engagement by
				the employer or other plan sponsor (or employee) in any cost-benefit analysis
				undertaken in connection with the selection of, or continued maintenance of,
				the plan or coverage involved;
										(III)any
				participation by the employer or other plan sponsor (or employee) in the
				process of creating, continuing, modifying, or terminating the plan or any
				benefit under the plan, if such process was not substantially focused solely on
				the particular situation of the participant or beneficiary referred to in
				paragraph (1)(A); and
										(IV)any participation
				by the employer or other plan sponsor (or employee) in the design of any
				benefit under the plan, including the amount of copayment and limits connected
				with such
				benefit.
										.
				(b)Conforming
			 amendmentSection 502(b)(4) of such Act (29 U.S.C. 1132(b)(4)) is
			 amended by striking 514(e)(3) and inserting
			 514(f)(3).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to acts and omissions (from which a cause of action
			 arises) occurring on or after the date of the enactment of this Act.
			
